Citation Nr: 0102503	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-24 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Disagreement with the initial 10 percent rating assigned 
for the service-connected peripheral neuropathy of the left 
foot.  

2.  Disagreement with the initial 10 percent rating assigned 
for the service-connected peripheral neuropathy of the right 
foot.  

3.  Disagreement with the initial 10 percent rating assigned 
for the service-connected status post injury, left shoulder.  



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty from February 1995 to July 
1999.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision of the RO.  



REMAND

At the outset, the Board points out that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the U.S. Court of Appeals for 
Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  The bill 
also establishes a number of procedural requirements for VA 
in dealing with claims for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The veteran is seeking increased ratings for the service-
connected left shoulder and bilateral foot disabilities.  

A VA general medical examination was conducted in September 
1999.  The examiner noted a history of a left shoulder injury 
and surgery in service.  The veteran complained of constant 
pain of the left shoulder, increased with driving or lifting 
heavy objects.  The examination revealed abduction and 
flexion of the left shoulder to 160 degrees with pain on 
motion.  No x-rays studies of the left shoulder were done as 
part of that examination.  

With regard to the bilateral foot disability, the examiner 
noted findings of spotty sensory loss to both feet and a 
diagnosis of peripheral neuropathy.  It was indicated that an 
EMG had been ordered.  It does not appear that the VA 
examiner had an opportunity to review the results of the 
ordered studies.  

Thus, the Board finds that the recent VA examination was not 
adequate for evaluation purposes.  Therefore, another 
examination is in order to fully evaluate the current status 
of each service-connected disability.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In light of the need for additional examinations, the RO 
should obtain all pertinent treatment records regarding the 
service-connected disabilities for review.  The complete 
report of EMG studies conducted in September 1999 should be 
obtained.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for the service-connected left 
shoulder and bilateral foot disabilities 
since service, which have not previously 
been identified or obtained.  Thereafter, 
the RO should obtain legible copies of 
all records from any identified treatment 
source not currently of record.  In 
addition, the RO should obtain copies of 
all VA treatment records of the veteran, 
that are not currently in the claims 
folder, including the full report of EMG 
studies conducted in September 1999.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
left shoulder injury residuals in terms 
of the Rating Schedule.  All indicated 
tests, including X-ray and range of 
motion studies, must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
state whether the veteran has any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected left shoulder 
disability.  The examiner should provide 
an opinion as to the extent that pain 
limits the functional ability of the left 
shoulder.  The examiner should also asked 
to describe the extent to which the 
veteran's left shoulder exhibits weakened 
movement, excess fatigability, 
incoordination, subluxation or 
instability.  These determinations should 
be expressed in terms of the degree of 
additional range of motion loss.  The 
examiner should also portray the degree 
of additional range of motion loss due to 
pain on use or during flare-ups.  A 
complete rationale for any opinion 
expressed must be provided.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
peripheral neuropathy of each foot. The 
examiner should review the results of EMG 
studies conducted in September 1999.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner. The 
examiner should elicit from the veteran 
and record a full medical history in this 
regard.  It should be indicated whether 
the veteran is experiencing incomplete 
paralysis that can be characterized as 
mild, moderate, moderately severe, or 
severe with marked muscular atrophy.  A 
complete rationale for any opinion 
expressed must be provided.  

4.  After completion of the above 
requested development, the RO should 
review the veteran's claims.  The RO 
should adjudicate the left shoulder claim 
in light of the Court's directives in 
DeLuca.  The RO in this regard must 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, then the veteran 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

